DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.

Claims 1-3, 5, 7-12, 14, 16, 17, 18, 20 and 22 are rejected under pre-AIA  35 U.S.C. 103(a) as obvious over WO 2012/014490 (Shinozaki hereinafter) in view of US 2009/0065011 (Maeder hereinafter).
English equivalent US 2013/0133675 used for citation. All citations to ‘Shinozaki’ refer to US 2013/0133675.
Regarding claims 1-3, 5, 7, 9-12, 20 and 22, Shinozaki teaches a smoking article (Fig. 8), comprising: an air impermeable (blind) combustible heat source (10) in which no longitudinal airflow channels are provided in the heat source, such that air drawn through the smoking article does not pass through any airflow channels along the heat source, tobacco material (20) (aerosol-forming substrate) downstream of the blind combustible heat source (10), first air inlets (32) around a periphery of the aerosol-forming substrate, a non-combustible air impermeable barrier (52) disposed between the rear face of the heat source and the aerosol forming substrate, a mouthpiece (24) downstream of the aerosol-forming substrate ([0100] and Fig. 1), a transfer element (22r) between the aerosol-forming substrate and the mouthpiece ([0098] and Fig. 1), and a heat conducting element (50) around and in contact with a rear portion of the blind combustible heat source (10) and an adjacent front portion of the aerosol-forming substrate (20) ([0125]-[0130]). 
Shinozaki teaches heat conducting element (50) is a combination of heat source holder (14) and material holder (18) ([0123]) wherein heat source holder (14) and material holder (18) are made up of a plurality of laminates of an aluminum metal layer and paper layer superposed 
Alternatively, if it is argued that heat conduction holder (50) is not explicitly taught to have this configuration, Shinozaki teaches heat conduction holder (50) is made of a highly heat-conductive material ([0123]). Shinozaki further discloses heat source holder (14) comprises a plurality of laminates superposed one upon the other in a radial direction, each laminate including an aluminum metal layer with excellent heat conductivity and a paper layer bonded together ([0085]-[0086]). It would have been obvious to one of ordinary skill in the art to use the plurality of laminates as the heat conduction holder (50) to include the highly heat-conductive material desired by Shinozaki for the heat conduction holder (50).


Regarding claim 8, Shinozaki teaches the total thickness of the metal layers is 30 microns ([0085]), and thereby when two metal layers are used, this teaches or suggests that the second layer (heat-conducting element) has a thickness of 15 microns.
Regarding claim 14, Shinozaki teaches the layers are laminated which would suggest to one of ordinary skill in the art that the upstream and downstream edges of the heat-conducting elements would be substantially aligned.
Regarding claim 16, Shinozaki teaches the substrate is spaced apart from the rear face of the combustible heat source via barrier (52).
Regarding claim 17, Shinozaki teaches second air inlets (32 in Fig. 6) located between the rear face of the heat source and the aerosol-forming substrate.
Regarding claim 18, Shinozaki does not expressly teach an aerosol modifying agent downstream of the aerosol-forming substrate. Maeder teaches including flavorant in the mouthpiece ([0058] and [0060]) to effect the flavor of the aerosol. It would have been obvious to one of ordinary skill in the art at the time of the invention to have included a flavorant in the 

Claim 15 is rejected under pre-AIA  35 U.S.C. 103(a) as being obvious over Shinozaki in view of Maeder as applied to claim 1 above, and further in view of US 20100258139 (Onishi hereinafter).
Regarding claim 15, the combined teachings of Shinozaki and Maeder does not expressly teach that the aerosol-forming substrate abuts the rear face of the combustible heat source. 
Onishi teaches that the aerosol forming substrate (122) abuts the rear face of the combustible heat source (141) (Fig. 1A).  It would have been obvious for one of ordinary skill in the art at the time of filing to have made the substrate and heat source abut in combined teachings with a reasonable expectation of success and predictable results.

Claims 4 and 19 are rejected under pre-AIA  35 U.S.C. 103(a) as being obvious over Shinozaki in view of Maeder as applied to claim 1 above, and further in view of WO 2011/117750 (Poget hereinafter).
Regarding claims 4 and 19, the combined teachings of Shinozaki and Maeder teaches the first and second heat-conducting elements are separated by a paper wrapper. A distance of separation is not taught. Poget teaches a smoking article comprising a paper wrapper (30) having a thickness of 140 microns (Fig. 2 and page 8, lines 1-20). It would have been obvious to one of skill in the art to use the thickness taught by Poget for the paper wrapper in the  Shinozaki and Maeder to achieve the same, predictable result of a wrapped smoking article. The first and second heat-conducting elements would thus be radially separated by 140 microns.

Claim 21 is rejected under pre-AIA  35 U.S.C. 103(a) as being obvious over Shinozaki in view of Maeder as applied to claim 1 above, and further in view of US 4,819,665 (Roberts hereinafter).
Regarding claim 21, the combined teachings of Shinozaki and Maeder teaches the heat-conducting elements include a heat-conductive material such as aluminum in Shinozaki. Steel is not disclosed. Roberts teaches a smoking article wherein a heat-conductive material may include aluminum or steel (col. 20, lines 6-9). It thereby would have been obvious to one of ordinary skill in the art at the time of filing to use steel for the heat-conducting elements in the combined teachings of Shinozaki and Maeder to achieve predictable results.

Claim 1-5, 7-12, 15-20, 22 and 23 is/are rejected under 35 U.S.C. 103 as being unpatentable over US 2012/0067360 (CONNER hereinafter) in view of CN1039710 (SERRANO hereinafter) and further in view of SHINOZAKI.
Regarding claims 1-3, 5, 11, 12, 20 and 23, CONNER teaches a smoking article (Fig. 2), comprising: a combustible heat source (40); an aerosol-forming substrate (55); a mouthpiece (65) downstream of the aerosol-forming substrate (Figs. 1 and 2), a transfer element (467 in Fig. 4) which is an open-ended tubular hollow body, between the aerosol-forming substrate and the mouthpiece ([0067]); a first heat conducting element (64), specifically a laminate of foil and 
CONNER does not teach a first heat-conducting element and a second heat-conducting element, radially separated from each other.
	SERRANO teaches a smoking article (10) (Figs. 2, 7, 8) comprising a carbon heat source (20) and a substrate (21) which releases flavored vapors and gases when contacted by hot gases flowing through the heat source. Element 23 is made of an outer aluminum layer (80), an inner aluminum layer (82), and an intermediate paper layer (81). The aluminum foil layers (80, 81) reflecting radiant heat back in for maximum flavor generation. The inner aluminum layer (82) corresponding to a first heat-conducting element circumscribes a rear portion of the carbon heat source (20) and the entire flavor bed (21), the outer aluminum layer (80) corresponding to a second heat-conducting element circumscribes around at least a portion of the inner aluminum layer (82), wherein the outer aluminum layer (80) is radially separated from the inner aluminum layer (82) by the intermediate paper layer (81). It would have been obvious for one of ordinary skill in the art at the time of the invention to have applied the configuration of the first heat-conducting element and the second heat-conducting element of SERRANO to CONNER because SERRANO teaches the configuration reduces thermal loss of the heat-conducting element. 
The combined teachings of CONNER and SERRANO do not expressly state that the heat source is “blind”; however, the instant specification states that a “blind” heat source is defined as “a combustible heat source that does not include any airflow channels extending from the 
The combined teaching of CONNER and SERRANO do not expressly teach a non-combustible substantially air impermeable barrier disposed between the rear face of the combustible heat source and the aerosol-forming substrate. 
SHINOZAKI teaches a smoking article (Fig. 8), comprising: an air impermeable (blind) combustible heat source (10) in which no longitudinal airflow channels are provided in the heat source, such that air drawn through the smoking article does not pass through any airflow channels along the heat source, tobacco material (20) (aerosol-forming substrate) downstream of the blind combustible heat source (10), first air inlets (32) around a periphery of the aerosol-forming substrate, a non-combustible air impermeable barrier (52) disposed between the rear face of the heat source and the aerosol forming substrate, and, a heat conducting element (50) around and in contact with a rear portion of the blind combustible heat source (10) and an adjacent front portion of the aerosol-forming substrate (20) ([0125]-[0130]). It would have been obvious to one of ordinary skill in the art at the time of the invention to have included a non-combustible air impermeable barrier disposed between the rear face of the heat source and the aerosol forming substrate of the combined teaching of CONNER and SERRANO in order to prevent the combustion gas from flowing into the tobacco material (aerosol-forming substrate) from the heat source (SHINOZAKI, [0130]).

Regarding claims 4 and 19, modified CONNER does not expressly teach the thickness of the paper, which separates the first and second heat-conducting elements; however, paper is thicker than 50 microns. In the alternative, it would have been obvious for one of ordinary skill in the art at the time of the invention to have made the paper thicker than 50 microns so that the paper is able to function as insulation.  
Regarding claim 7, SERRANO teaches that the second heat-conducting element overlies an entire length of the first heat-conducting element (Fig. 8). 
Regarding claim 8, SERRANO teaches an outer wrapper (14) provided over the second heat-conducting element (Fig. 8).
Regarding claims 9 and 10, CONNOR teaches that the heat conducting element is a laminate, thus it would have been obvious for one of ordinary skill in the art at the time of the invention to have made the heating elements of SERRANO laminates also with reasonable expectation of success and predictable results. The laminate (comprising a wrapper) would have been visible from the external surface of the smoking article.
Regarding claim 15, SERRANO teaches that the flavor bed (21) abuts the rear face of the carbon heat source (20).
Regarding claim 16, CONNOR teaches that the substrate (55) is spaced apart from the rear face of the combustible heat source (40). 
Regarding claim 18, CONNOR teaches that the substrate maybe include a flavor capsule ([0041]). 
Regarding claim 22, CONNOR teaches that the one or more first air inlets (81) are located proximate to the downstream end of the aerosol-forming substrate (Fig. 2). 

Claim 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over CONNER in view of SERRANO in view of SHINOZAKI as applied to claim 16 above, and further in view of US 5,067,499 (BANERJEE hereinafter).
Regarding claim 17, modified CONNER do not teach second air inlets in the space between the rear face of the heat sources and the substrate.
BANERJEE teaches a smoking article with a combustible heat source (10), an aerosol forming substrate (30) and a space between the rear face of the heat sources and the substrate (97), wherein the space includes second air inlets (100) surrounding the void space which permit sufficient air to enter the void space to provide appropriate pressure drop (Fig. 3 and col. 7, lines 41-47). Thus, it would have been obvious for one of ordinary skill in the art at the time of the invention to have included second air inlets in the space between the rear face of the heat sources and the substrate of modified CONNER in order to permit sufficient air to enter the void space to provide appropriate pressure drop (BANERJEE, col. 7, lines 41-47).

Claim 21 is/are rejected under 35 U.S.C. 103 as being unpatentable over CONNER in view of SERRANO in view of SHINOZAKI as applied to claim 1 above, and further in view of US 20110192408 (INAGAKI hereinafter).
Regarding claim 21, modified CONNER do not teach steel.
INAGAKI teaches a flavor inhalation article wherein the foil can be aluminum or stainless steel ([0084]). It would have been obvious for one of ordinary skill in the art at the time of the invention to have substituted stainless steel for aluminum with a reasonable expectation of success and predictable results. 

Response to Arguments
Applicant's arguments filed 1/13/2022 have been fully considered but they are not persuasive. 
Regarding the argument that Maeder would not have suggested to the person of ordinary skill in the art that in Shinozaki’s flavor inhalator the heat conduction holder may include a second heat-conducting element that extends beyond the first heat conducting element in a downstream direction because, in such a modified Shinozaki, the second heat-conducting element would not be downstream of and spaced apart from the first heat-conducting element and there would not be any gap or separation (in the longitudinal direction) between the first heat-conducting element and the second heat-conducting element. The Examiner respectively disagrees. First, there is no limitation in the claims explicitly excluding a gap or separation (in the longitudinal direction) between the first heat-conducting element and the second heat-conducting element. Secondly, it is interpreted that the second 
Regarding the argument that the person of ordinary skill in the art also would not have had any motivation to have considered modifying Shinozaki's heat conduction holder 50 of its flavor inhalator in order to retain heat in the rear portion of the flavor generator (tobacco material 200) because unlike the heat-conducting element in Maeder's smoking article, the heat conduction holder 50 of Shinozaki's flavor inhalator retains heat in the rear portion of the flavor generator (tobacco material 20). The Applicant argues that therefore, the person of ordinary skill in the art would not have had any motivation to have considered modifying the heat conduction holder 50 of Shinozaki's flavor inhalator in order to retain heat in the rear portion of the flavor generator (tobacco material 20). The Examiner respectfully disagrees. Element 50 of Shinozaki and elements 22 and 32 of Maeder both serve to heat the substrate in each respective product. The Applicant has not argued why it would not be obvious for one of ordinary skill in the art to have substituted one configuration for another configuration with a reasonable expectation of success and predictable results. 
Regarding the argument that the Office Action acknowledged that Serrano does not teach the features of claim 6 (now recited in independent claims 1, 19, and 20), but nonetheless asserted that "it would have been obvious for one of ordinary skill in the art at the time of the invention to have extended the second heat-conducting element beyond the first heat-conducting element in a downstream direction to ensure efficient heat transfer,” the applicant In re McLaughlin, 443 F.2d 1392, 170 USPQ 209 (CCPA 1971).

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to YANA B KRINKER whose telephone number is (571)270-7662. The examiner can normally be reached Monday, Tuesday, Thursday and Friday 8 am-2 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael H Wilson can be reached on (571)270-3882. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/YANA B KRINKER/Examiner, Art Unit 1747                                                                                                                                                                                                        
/Michael J Felton/Primary Examiner, Art Unit 1747